188 Mich. App. 453 (1991)
470 N.W.2d 432
COOKE
v.
INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA
Docket No. 130248.
Michigan Court of Appeals.
Decided April 15, 1991, at 9:20 A.M.
Benefiel, Farrer & Glista (by Fredrick J. Farrer), for the plaintiff.
Oosterbaan, York, Cooper & Peterson (by Robin A. Smith), for Insurance Company of the State of Pennsylvania.
*454 Allaben, Massie, Vander Weyden & Timmer (by Jonathan W. Willoughby), for Michigan Mutual Insurance Company.
Piatt, Bartosiewicz, Tiderington & Kimbrel, P.C. (by Gary P. Bartosiewicz), for Auto-Owners Insurance Company.
Before: GILLIS, P.J., and WEAVER and DOCTOROFF, JJ.
WEAVER, J.
Plaintiff, a truck driver, began having pains in his right leg while en route from Grand Rapids, Michigan, to Denver, Colorado, and was subsequently diagnosed as having thrombophlebitis with deep vessel thrombosis. Plaintiff made a claim for no-fault automobile insurance benefits for losses arising from this disability. Defendants refused to pay benefits, and plaintiff field the instant suit. Defendants moved for summary disposition pursuant to MCR 2.116(C)(10), which the trial judge granted. Plaintiff now appeals as of right. We affirm.
Plaintiff asserts that he is entitled to benefits because he sustained an accidental bodily injury arising out of the use of a motor vehicle. Defendants contend that plaintiff is not entitled to such benefits because the injury does not have a temporal and spatial relationship to a single accident. Wheeler v Tucker Freight Lines Co, Inc, 125 Mich App 123; 336 NW2d 14 (1983).
Defendants rely on McKim v Home Ins Co, 133 Mich App 694; 349 NW2d 533 (1984), in which this Court ruled that the question whether the plaintiff's myocardial infarction was directly traceable to the strain of unloading a trailer was a factual question. This finding was predicated on the "widely accepted premise" that cardiovascular disabilities can be caused by physical strain.
*455 There is no such presumption tying plaintiff's disability to a specific time and place. All the medical evidence in the record indicates that plaintiff's injury arose from the long periods of time he spent sitting.
Under these circumstances, the court did not err in granting defendants' motions on the ground that the injury was not attributable to a single identifiable event or accident.
We affirm the order granting summary disposition.